DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s submission filed 7/29/2022 has been entered. The claims 3, 17 and 20 have been cancelled. The claims 1, 2, 4-16, 18, 19 and 21-23 are pending in the current application.  

Response to Arguments
Applicant’s arguments filed 7/29/2022 with respect to the amended claim 1 and similar claims have been considered but they are not found persuasive. 
In Remarks, applicant repeated the step of grouping in the base claim 1 and argues that Ondruska does not teach object detection grouping as claimed with applicant’s misinterpretation of Ondruska’s teaching in relation to the claim invention. Applicant’s arguments are not responsive to the ground(s) of rejection set forth in the Office Action as applicant mapped the wrong elements in Ondruska to the claimed elements. 
Applicant interpreted the object types as being limited to a type of traffic lights and a type of stop signs. However, even if the traffic lights were limited to one particular type, Ondruska’s method can be equally applied to one or more static objects including traffic lights and traffic signs as understood from Ondruska’s claim invention. Ondruska’s CNN is trained to identify different types of static objects. 
Even though Ondruska teaches in the exemplary embodiment detecting traffic lights using CNN so as to produce at least a first group of object detections for the same traffic light, Ondruska also teaches detecting other physical objects including traffic signs (such as stop signs) using the K-view triangulation. The K-view triangulation results in a first group of object detections for the same traffic light and a second group of object detections for the same traffic sign (See Claims 1-7 of Ondruska). 
The K-view triangulation is equally applied to the identification of other physical objects including traffic signs such that a second group of object detections can be associated with the same traffic sign using the K-view triangulation. Thus, Ondruska’s method, when applied to a traffic light, includes grouping the object detections for the same traffic light into a first group of object detections (e.g., K object detections for the same traffic light). Ondruska’s method, when applied to a traffic sign, allows grouping the object detections for the same traffic sign into a second group of object detections (e.g., K object detections for the same traffic sign) as Ondruska’s static object detections using the K-view triangulation include traffic lights and/or traffic signs. 
Applicant misinterpreted Ondruska by collectively referring a first group to include all groups of object detections for the different traffic lights and/or all groups of object detections for the different traffic signs. Applicant’s interpretation is unfounded. 
Applicant speculated that all object detections for the different traffic lights in Ondruska must be grouped to the same group of object detections. Even through this interpretation failed to address an alternative rationale of rejection in the Office Action, Ondruska also teaches applying the K-view triangulation algorithm to produce a second group of object detections to include the object detections for the same traffic sign similar to applying the K-view triangulation algorithm to produce a first group of object detections for the same traffic light (See Claims 1-7 of Ondruska). 
Moreover, applicant’s interpretation is not responsive to a ground of rejection set forth in the Office Action based on the different types of traffic lights described by the different feature descriptors. Ondruska’s CNN is trained to classify the traffic lights of different types based on the feature descriptors by way of the voting algorithm determining 2D associations of the feature descriptors with the traffic lights (See Ondruska Paragraph 0020). Applicant cannot allege that the feature descriptors and/or location descriptors of the traffic lights are all the same. Nowhere in Ondruska discloses the feature descriptors and/or location descriptors of the traffic lights are all the same. The feature descriptors of the traffic lights describe the types of the traffic lights in Ondruska. 
It has been well established that CNN is trained to identify different types/classes of traffic lights to recognize the traffic lights in different traffic light states/types using the HOG feature descriptors (See Satyakumar et al. US-PGPUB No. 2018/0285664 at Paragraph 0070-0072, the reference is cited in responsive to applicant’s argument, and is not cited in the ground of rejection in the Office Action). Ondruska’s CNN is not different from Satyakumar’s CNN in classifying the different types/classes of traffic lights in their different light states. 
Ondruska’s method, when applied to a first traffic light and a second traffic light, includes grouping the object detections for the first traffic light into a first group of object detections (e.g., K object detections for the first traffic light) and grouping the object detections for the second traffic light into a second group of object detections (e.g., K object detections for the second traffic light). 
Moreover, Ondruska teaches that the voting method jointly determines 2D associations such as feature descriptors, and the position of objects such as traffic lights (Paragraph 0020 and 0060). It is known that the feature descriptor such as flashing yellow light and a flashing red light can be used to differentiate the different classes/types of traffic lights in CNN. The traffic lights described by the different feature descriptors constitute the different types of traffic lights. For example, the type of red light is different from the type of green light. The type of flashing yellow light is different from the type of flashing red light. 
The traffic lights are labeled by the feature descriptors including the traffic light type data. Different traffic light types are embodied in a type parameter such as a feature descriptor. For example, regular Red/Yellow/Green traffic lights are of a different type to Red/Yellow/Green Arrow Left traffic lights. A traffic light with a steady light is different from a traffic light with always flashing light (e.g., flashing yellow or flashing red). Moreover, a traffic light with always flashing yellow light is different from a traffic light with always flashing red light at a road intersection. CNN has been known to classify the different classes/types of traffic lights based on the feature descriptors. 
Traffic light type data are characterized by the labels (feature descriptors) and/or color types of traffic lights in Ondruska. Additionally, a status of each traffic light may depend on the light type of the traffic light. For example, the status of a traffic light means simply the color it indicates, e.g., green , yellow and red, flashing yellow, flashing red. 
  Ondruska’s traffic light types or traffic light feature descriptors meet the claimed object types. Applicant cannot allege that Ondruska’s traffic lights are all of the same type. There are different classes/types of traffic lights in a physical environment. The individual traffic lights are dependent upon factors such lighting, time-of-day, and weather conditions (Paragraph 0005). For example, traffic lights for pedestrian are different from traffic lights for vehicles in a crossroad. Additionally, red light is different from green light. Moreover, a traffic light is characterized by the position and state information (e.g., information indicating a light color) of a traffic light. The traffic light types are described by feature descriptors such as bulb discoloration, shading, lens distortion, dirt on the light, a burnt-out filament, variation in brightness, bulb rotation, bulb intensity, flashing yellow, flashing red, etc. Ondruska’s CNN classifier is trained to detect/classify the different types/classes of traffic lights based on the voting algorithm using the feature descriptors of the traffic lights. 
The individual traffic lights are different objects and may be different types of traffic lights as shown in Ondruska FIG. 1and Paragraph 0020 that are geographically positioned on real objects or differently labelled as characterized by the 2D traffic light map data in the respective bounding boxes described by the feature descriptors. The N groups of object detections including the N groups of object detections for N traffic light types with 2D traffic light map data including the different labels. For example, Ondruska teaches the traffic lights are differently positioned and labelled. The traffic lights are further described by their distinctive feature descriptors wherein Ondruska teaches at Paragraph 0059 that the feature descriptors might associate/differentiate the detections. The traffic lights with the different feature descriptors of the traffic lights differentiate the types of traffic lights. Ondruska teaches at Paragraph 0029 that the static objects include traffic lights and/or traffic signs and at Paragraph 0054 CNN is trained to detect traffic lights as well as other objects in an environment. Ondruska teaches at FIG. 1 and Paragraph 0020 the different types of traffic lights in the bounding box 105n in the same image characterized by the different feature descriptors. 
Moreover, the claimed set of object detections includes N2 object detections of Ondruska while applicant mapped N object detections to the claimed set of object detections. Applicant should positively respond to the rationale of the rejection as opposed to circumvent the rejection with applicant’s own misinterpretation of Ondruska’s teaching in relation to the claim invention. 
 In Ondruska, identifying N traffic lights of different types requires N groups of object detections. Applicant also failed to recognize that the N groups of object detections for the N traffic lights of the different types are based on the triangulation technique with the input of the set of N2 object detections. 
Applicant failed to recognize that Ondruska is not limited to only detecting traffic lights. Ondruka teaches at Paragraph 0029 that the one or more static objects are traffic lights and/or traffic signs. Additional N groups of static objects could include traffic signs wherein the CNN can be pre-trained to detect traffic lights as well as traffic signs. 
Ondruska not only teaches the traffic lights include different types of traffic lights, but also teaches that any objects including traffic lights and stop signs can be identified based on the techniques presented in Ondruska. Ondruska teaches the exemplary embodiment of detecting N groups of traffic lights. 
Applicant failed to acknowledge that Ondruska’s traffic lights include different types of traffic lights and the different types of traffic lights constitute the object types. Ondruska teaches grouping the set of object detections into N object detection groups on the respective traffic light types of the traffic light detections from images and the one particular group of the plurality of object detections represents the same stationary traffic light in the environment. 

Applicant also argues that the data set is not split into groups and Ondruska does not even count a number of object detections in a group. Applicant’s argument is irrelevant as there is no splitting limitation in the claim. Ondruska teaches that, based on the input of the set of N2 object detections, identifying the N groups of object detections for the N traffic lights of different types using the K-view triangulation technique wherein the set of N2 object detections is the input to the K-view triangulation technique based on which the N groups of object detections are identified for the N traffic lights of different types. 
Ondruska also teaches responsive to determining that the object detection group corresponding a particular stationary traffic light includes a threshold number of object detections. Ondruska’s one particular group of object detections for the same traffic light includes multiple number of object detections which naturally includes a threshold number of object detections. Ondruska shows K number of object detections in a particular group for the same traffic light object and the K number of object detections naturally includes a threshold number of object detections. Ondruska teaches at Paragraph 0059 identifying multiple detections of the same physical object. Multiple detections of the same physical object in a particular group includes a threshold number of object detections. 
 
Ondruska teaches at Paragraph 0069 counting the number of object detections for each physical object and at Paragraph 0071 counting the number of inlier object detections that correctly observe the object/traffic light at the same location in the set of inlier object detections. This is because the set of consistent inliers Sab is determined where the set of consistent inliers Sab is defined by the number of consistent inliers Sab such that the number of object detections that correctly observe the object/traffic light at the same locations is proportional to the number of consistent inliers Sab in the set of consistent inliers Sab. 
Ondruska teaches at Paragraph 0071 that this set of consistent inliers consists of all the 2D detections that correctly observe an object/traffic light at the same location and at Paragraph 0075 that N is the number of detected traffic lights. This set of consistent inliers has a countable number of object detections for the same object/traffic light. The number of object detections in this set of consistent inliers is less than the number of object detections in the set { Zi }. 
Ondruska teaches grouping the object detections Zi into N groups of object detections so that the N groups of {object detections belonging to the same object (object type)} are identified. 
Applicant argues that N2 hypothetical pairs of object detections are not created based on determining the object detections of the same object or of the same type. However, even if Ondruska has an assessment of N2 hypothetical pairs of object detection in an intermediate step, the N groups of object detections are eventually identified based on determining the object detections of the same object or of the same type. Ondruska teaches identifying/determining N groups of object detections belonging to each of the N traffic lights. Ondruska thus teaches grouping the object detections Zi into the N groups of object detections and each static object is identified based on determining the object detections belonging to the same object, i.e., for each of the N traffic lights. 
Ondruska teaches at Paragraph 0069 that the method of estimating the 3D position of each hypothesis is K-view triangulation where K is indicative of the number of detections for each physical object. Ondruska clearly teaches grouping the object detections into object detection groups, each comprising K number of detections for each physical object. The set of K object detections is less than the set of object detections { Zi }. 

Additionally, Ondruska further teaches N group of object detections are determined among the N2 hypothetical groups of object detections in response to determining the object detections of the same object or of the same type. Ondruska teaches at Paragraph 0054 a set of object detections Zi and at Paragraph 0061 grouping the set of object detections Zi into groups of object detections so that the groups of {the object detections belonging to the same traffic light} are identified determining the object detections of the same object or of the same type.  Thus, Ondruska teaches grouping a set of object detections into the groups of {the object detections belonging to the same traffic light} and the groups are tied to the object types of the object detections in the set of object detections.
For example, Ondruska teaches at Paragraph 0019-0020 the voting-based triangulation further comprises creating a hypothesis for each pair (group) of static object detections. Since a vast number of detections will be picked, the method will hypothesize a pair of detections corresponds to the same real-world object or traffic light and at Paragraph 0061 that the pairing of 2D detections results in a total N2 hypotheses where N is the total number of detected traffic lights and at Paragraph 0068 that once a set of hypothesis have been created, the system estimates the 3D position of each hypothesis…using traditional methods of triangulation using the pair of detections. 
Additionally, Ondruska teaches determining a number (K) of object detections in an object detection group for the same static object (traffic light) based on the triangulation method. 
For example, Ondruska teaches at Paragraph 0059 identifying multiple detections of the same physical object. Ondruska teaches at Paragraph 0027-0028 that the invention will create a set of confirmed hypotheses (groups) which identify all the pairings (groups) that have been correct…a K-view triangulation is used to determine an accurate 3D positions for each hypothesis, where K is dependent upon the number of different images that contributed a vote to the hypothesis and at Paragraph 0069 that the method of estimating the 3D position of each hypothesis is K-view triangulation where K is indicative of the number of detections for each physical object. 

Ondruska teaches solving a system of linear equations, each object detection providing a plurality of equations in terms of the position of the camera and the pixel coordinates of the bounding box (However, the triangulation by ray intersection has been well known in the art that requires solving a set of linear equations in solving the minimization of the least square reprojection error as evidenced in Ondruska Paragraph 0069 to find the 3D position using K-view triangulation (e.g., K=2). 
For example, Ondruska teaches that a triangulation could be used to determine a 3D position of the matched features, which is an intersection of two camera rays and each camera ray is defined by the image feature position in each of the two images and the camera optical center where the camera being at a position where the respective image is captured. Thus, a plurality of 3D positions of image features can be determined and used to compute the geometry of an object. Ondruska teaches that an object location is an intersection of the rays based on triangulation. It is understood that a ray in 3D space for each object detection has a camera position and a direction. Determining the intersection point of the rays requires solving a system of linear equations that is old and well known in elementary geometry. 
Ondruska teaches at Paragraph 0027-0028 that the invention will create a set of confirmed hypotheses (groups) which identify all the pairings (groups) that have been correct…a K-view triangulation is used to determine an accurate 3D positions for each hypothesis, where K is dependent upon the number of different images that contributed a vote to the hypothesis and at Paragraph 0069 that the method of estimating the 3D position of each hypothesis is K-view triangulation where K is indicative of the number of detections for each physical object. 
Ondruska teaches at FIG. 2 and Paragraph 0059-0077 that solving a system of linear equations after the traffic lights from each cluster are triangulated using the method above wherein the position of the traffic light is determined using the rays intersecting in 3D space and the distance from the traffic light to either camera. For example, a first camera position (x1, y1, z1) is known and a second camera position (x2, y2, z2) is also known. The system of Ondruska determines a 3D position of the traffic light based on intersection point of the first ray from the first camera position defined by y-y1=tan(1) (x-x1) tan(1) is the slope of the first ray and a second ray from the second camera position defined by y-y2=tan(2)(x-x2) where tan(2) is the slope of the second ray. This requires solving a system of linear equations as is well-known in elementary geometry). 

Background Prior Art relating to the mathematics of 3D triangulation (these below two references are merely background mathematics for references and are not cited in the rejection of the claims in the Office Action). 
Although not relied upon the Office Action, it is old and well known that a 3D object position is estimated by triangulation to find the intersection point of the two camera rays, as evidenced in Paragraph 0007 and FIGS. 2A-2B and Paragraph 0040 of Coffman US-PGPUB No. 2014/0198976. The mathematics behind the ray intersection by triangulation has been described in Gabriel Taubin, "The Mathematics of 3D Triangulation", ENGN 2502 3D Photography Lecture 3, Brown University School of Engineering, retrieved from http://mesh.brown.edu/3DP-2012/pdfs/3DP-2011-lecture-3.pdf, Spring 2012, pp. 1-15. (Year: 2012) which requires solving a set of linear equations for the ray intersection (see Page 10). 

Ondruska teaches projecting, for each object detection, a ray from the position of the camera for the object detection through the bounding box for the object detection using the orientation of the camera for the object detection (
However, the triangulation by ray intersection has been well known in the art that requires solving a set of linear equations in solving the minimization of the least square reprojection error as evidenced in Ondruska Paragraph 0069 to find the 3D position using K-view triangulation (e.g., K=2). 
Ondruska teaches that a triangulation could be used to determine a 3D position of the matched features, which is an intersection of two camera rays and each camera ray is defined by the image feature position in each of the two images and the camera optical center where the camera being at a position where the respective image is captured. Thus, a plurality of 3D positions of image features can be determined and used to compute the geometry of an object. Ondruska teaches that an object location is an intersection of the rays based on triangulation. It is understood that a ray in 3D space for each object detection has a camera position and a direction. Determining the intersection point of the rays requires solving a system of linear equations that is old and well known in elementary geometry. 
Ondruska teaches at FIG. 2 and Paragraph 0059-0077 that after the traffic lights from each cluster are triangulated using the method above wherein the position of the traffic light is determined using the rays intersecting in 3D space and the distance from the traffic light to either camera and at Paragraph 0071 that verifying whether the projected position is less than dmax to any 2D detection…the system determines whether the estimated 3D position of a hypothesis is close enough to a 2D detection in an image to be considered to be correct and true hypothesis and at Paragraph 0076 that the system identifies the closet images to a detected traffic light). 

The triangulation by ray intersection has been well known in the art that requires solving a set of linear equations in solving the minimization of the least square reprojection error as evidenced in Ondruska Paragraph 0069 to find the 3D position using K-view triangulation (e.g., K=2). 
Moreover, predicting object location using the generated pair of rays based on a probabilistic/hypothesis triangulation of the rays is old and well known in the art wherein the probabilistic/hypothetical model may incorporate known information based on trainable distributions of objects and the probabilistic/hypothetical model assigns probability/hypothesis for an assignment between object detections in the clusters and the possible physical objects so that the method identifies which of the existing traffic lights each ray is likely associated with for each hypothesis (for example, when a bunch of rays approximately converges, a bunch of probabilities are determined). For each physical object associated with each hypothesis, there is probability for each ray associated with the physical object. Using the probabilistic/hypothetical triangulation, the K rays that are probably associated with the same physical object are combined into a function that is minimized to find a probable/estimated location of the physical object. 
Ondruska teaches at Paragraph 0027-0028 that the invention will create a set of confirmed hypotheses (groups) which identify all the pairings (groups) that have been correct…a K-view triangulation is used to determine an accurate 3D positions for each hypothesis, where K is dependent upon the number of different images that contributed a vote to the hypothesis and at Paragraph 0069 that the method of estimating the 3D position of each hypothesis is K-view triangulation where K is indicative of the number of detections for each physical object. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-12, 15, 16, 18, 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ondruska et al. US-PGPUB No. 2019/0325602 (hereinafter Ondruska) in view of Qian et al. US-PGPUB No. 2020/0126239 (hereinafter Qian) and Wang et al. US-PGPUB No.2019/0011921 (hereinafter Wang). 
Re Claim 1: 
Ondruska teaches a method to be performed by a mobile computing device comprising: 
Receiving a plurality of images captured by a camera 
e.g., Ondruska teaches at Paragraph 0059 that each physical 3D object can be captured by a plurality of images taken in varying angles and many of these detections may in fact relate to the same physical object. 
Ondruska teaches at Paragraph 0006 that the same object is detected from two images captured by a stereo camera and at Paragraph 0015 detecting one or more static objects comprise at least one of or any combination of: considering a static object detected when the same static object is detected in at least two 2D images from the plurality of 2D images with a minimum angle difference); 
Generating, using the plurality of images, a set of object detections representing stationary objects in an environment around the camera appearing in the received image, wherein each generated object detection in the set of object detections comprises a respective object type (e.g., 
Ondruska’s method can be equally applied to one or more static objects including traffic lights and traffic signs as understood from Ondruska’s claim invention. Ondruska’s CNN is trained to identify different types of static objects. 
Ondruska teaches at Paragraph 0004 and Paragraph 0029 that static objects such as road signs, traffic lights, road marking (object types) and at FIG. 1 and Paragraph 0054 that there are different types of traffic lights 105n. 
Ondruska teaches at Paragraph 0071 that this set of consistent inliers consists of all the 2D detections that correctly observe an object/traffic light at the same location and at Paragraph 0075 that N is the number of detected traffic lights. This set of consistent inliers has a countable number of object detections for the same object/traffic light. The number of object detections in this set of consistent inliers is less than the number of object detections in the set { Zi }. 
Ondruska teaches grouping the object detections Zi into N groups of object detections so that the N groups of {object detections belonging to the same object (object type)} are identified. 
The N groups of object detections are identified based on determining the object detections of the same object or of the same type. Ondruska teaches identifying/determining N groups of object detections belonging to each of the N traffic lights. Ondruska thus teaches grouping the object detections Zi into the N groups of object detections are identified based on determining the object detections belonging to the same object, i.e., for each of the N traffic lights. 
Ondruska teaches at Paragraph 0069 that the method of estimating the 3D position of each hypothesis is K-view triangulation where K is indicative of the number of detections for each physical object. Ondruska clearly teaches grouping the object detections into object detection groups, each comprising K number of detections for each physical object. 
Additionally, Ondruska further teaches N group of object detections are determined among the N2 hypothetical groups of object detections. Ondruska teaches at Paragraph 0054 a set of object detections Zi and at Paragraph 0061 grouping the set of object detections Zi into groups of object detections so that the groups of {the object detections belonging to the same traffic light} are identified.  Thus, Ondruska teaches grouping a set of object detections into the groups of {the object detections belonging to the same traffic light} and the groups are tied to the object types of the object detections in the set of object detections.
Ondruska teaches at Paragraph 0019-0020 the voting-based triangulation further comprises creating a hypothesis for each pair (group) of static object detections. Since a vast number of detections will be picked, the method will hypothesize a pair of detections corresponds to the same real-world object or traffic light (object type) and at Paragraph 0061 that the pairing of 2D detections results in a total N2 hypotheses where N is the total number of detected traffic lights and at Paragraph 0068 that once a set of hypothesis have been created, the system estimates the 3D position of each hypothesis…using traditional methods of triangulation using the pair of detections. 
Ondruska teaches at Paragraph 0010 receiving a plurality of 2D images of the environment, detecting one or more static objects from the plurality of 2D images and generating a data set of 2D static object detections and performing a voting based triangulation the data set of 2D static object detections to determine 3D positions for the one or more static objects detected in the environment); 
grouping the set of object detections into object detection groups based on the respective object types of the object detections in the set of object detections, each object detection group including a plurality of object detections from images of the plurality of images captured from different viewpoints of the plurality of viewpoints, the plurality of object detections representing the same stationary object in the environment, and comprising fewer object objects than the set of object detections (
Ondruska’s method, when applied to a traffic light, includes grouping the object detections for the same traffic light into a first group of object detections (e.g., K object detections for the same traffic light). Ondruska’s method, when applied to a traffic sign, allows grouping the object detections for the same traffic sign into a second group of object detections (e.g., K object detections for the same traffic sign) as Ondruska’s static object detections using the K-view triangulation include traffic lights and/or traffic signs. 
Ondruska’s method, when applied to a first traffic light and a second traffic light, includes grouping the object detections for the first traffic light into a first group of object detections (e.g., K object detections for the first traffic light) and grouping the object detections for the second traffic light into a second group of object detections (e.g., K object detections for the second traffic light). 

Ondruska teaches at Paragraph 0004 and Paragraph 0029 that static objects such as road signs, traffic lights, road marking (object types) and at FIG. 1 and Paragraph 0054 that there are different types of traffic lights 105n. 
Ondruska teaches at Paragraph 0071 that this set of consistent inliers consists of all the 2D detections that correctly observe an object/traffic light at the same location and at Paragraph 0075 that N is the number of detected traffic lights. This set of consistent inliers has a countable number of object detections for the same object/traffic light. The number of object detections in this set of consistent inliers is less than the number of object detections in the set { Zi }. 
Ondruska teaches grouping the object detections Zi into N groups of object detections so that the N groups of {object detections belonging to the same object (object type)} are identified. 
The N groups of object detections are identified based on determining the object detections of the same object or of the same type. Ondruska teaches identifying/determining N groups of object detections belonging to each of the N traffic lights. Ondruska thus teaches grouping the object detections Zi into the N groups of object detections are identified based on determining the object detections belonging to the same object, i.e., for each of the N traffic lights. 
Ondruska teaches at Paragraph 0069 that the method of estimating the 3D position of each hypothesis is K-view triangulation where K is indicative of the number of detections for each physical object. Ondruska clearly teaches grouping the object detections into object detection groups, each comprising K number of detections for each physical object. The set of K object detections is less than the set of object detections { Zi }. 
Additionally, Ondruska further teaches N group of object detections are determined among the N2 hypothetical groups of object detections. Ondruska teaches at Paragraph 0054 a set of object detections Zi and at Paragraph 0061 grouping the set of object detections Zi into groups of object detections so that the groups of {the object detections belonging to the same traffic light} are identified.  Thus, Ondruska teaches grouping a set of object detections into the groups of {the object detections belonging to the same traffic light} and the groups are tied to the object types of the object detections in the set of object detections.
Ondruska teaches at Paragraph 0019-0020 the voting-based triangulation further comprises creating a hypothesis for each pair (group) of static object detections. Since a vast number of detections (the set of detections) will be picked, the method will hypothesize a pair of detections corresponds to the same real-world object or traffic light (object type) and at Paragraph 0061 that the pairing of 2D detections results in a total N2 hypotheses (the set of object detections) where N is the total number of detected traffic lights and at Paragraph 0068 that once a set of hypothesis (the set of object detections) have been created, the system estimates the 3D position of each hypothesis…using traditional methods of triangulation using the pair of detections. Ondruska teaches at Paragraph 0059 identifying multiple detections of the same physical object. It is noted that each pair of static object detections has fewer object detections than the set of object detections (the set of N2 hypotheses, N2 hypothetical pairs of object detections to identify the N traffic lights). 
Ondruska teaches at Paragraph 0077 that after traffic lights from each cluster are triangulated using the method, it might be the case that the same traffic light is triangulated in two different clusters…all pairs of traffic lights closer than 1 meter are merged, producing the final set of labels.  
Ondruska teaches at Paragraph 0032-0033 that locating automatically one or more static objects in an environment is performed in clusters of the environment using a distribution schema to split the data set…to split the map into several clusters (groups) that can be processed independently and at Paragraph 0038 that a processor operable to determine one or more static objects from the plurality of 2D images and generate a data set of 2D static object detections; wherein the processor is operable to perform a voting based triangulation on the data set of the 2D static object detections to determine 3D positions for the one or more static objects detected in the environment and at Paragraph 0054 that when detecting other objects in an environment, CNNs pre-trained to predict bounding boxes for that particular object may be used in this system and at Paragraph 0058 that many physical 3D objects are detected from the initial dataset of 2D images and each 2D data set covers an area with a certain number of physical objects); 
Determining a number of object detections in an object detection group corresponding to a particular stationary object and representing the particular stationary object captured from different viewpoints (
Ondruska teaches at Paragraph 0004 and Paragraph 0029 that static objects such as road signs, traffic lights, road marking (object types) and at FIG. 1 and Paragraph 0054 that there are different types of traffic lights 105n and at Paragraph 0054 that when detecting other objects in an environment, CNNs pre-trained to predict bounding boxes that for that particular object may be used in this system.
Ondruska teaches at Paragraph 0069 counting the number of object detections for each physical object and at Paragraph 0071 counting the number of inlier object detections that correctly observe the object/traffic light at the same location in the set of inlier object detections. This is because the set of consistent inliers Sab is determined where the set of consistent inliers Sab is defined by the number of consistent inliers Sab such that the number of object detections that correctly observe the object/traffic light at the same locations is proportional to the number of consistent inliers Sab in the set of consistent inliers Sab. 
Ondruska teaches at Paragraph 0071 that this set of consistent inliers consists of all the 2D detections that correctly observe an object/traffic light at the same location and at Paragraph 0075 that N is the number of detected traffic lights. 
Ondruska teaches grouping the object detections Zi into N groups of object detections so that the N groups of {object detections belonging to the same object (object type)} are identified. 
The N groups of object detections are identified based on determining the object detections of the same object or of the same type. Ondruska teaches identifying/determining N groups of object detections belonging to each of the N traffic lights. Ondruska thus teaches grouping the object detections Zi into the N groups of object detections are identified based on determining the object detections belonging to the same object, i.e., for each of the N traffic lights. 
Ondruska teaches at Paragraph 0069 that the method of estimating the 3D position of each hypothesis is K-view triangulation where K is indicative of the number of detections for each physical object. Ondruska clearly teaches grouping the object detections into object detection groups, each comprising K number of detections for each physical object. 
Additionally, Ondruska further teaches N group of object detections are determined among the N2 hypothetical groups of object detections. Ondruska teaches at Paragraph 0054 a set of object detections Zi and at Paragraph 0061 grouping the set of object detections Zi into groups of object detections so that the groups of {the object detections belonging to the same traffic light} are identified.  Thus, Ondruska teaches grouping a set of object detections into the groups of {the object detections belonging to the same traffic light} and the groups are tied to the object types of the object detections in the set of object detections.
For example, Ondruska teaches at Paragraph 0059 many of these detections may in fact relate to the same physical object…. identifying multiple detections of the same physical object. Ondruska teaches at Paragraph 0027-0028 that the invention will create a set of confirmed hypotheses (groups) which identify all the pairings (groups) that have been correct…a K-view triangulation is used to determine an accurate 3D positions for each hypothesis, where K is dependent upon the number of different images that contributed a vote to the hypothesis and at Paragraph 0069 that the method of estimating the 3D position of each hypothesis is K-view triangulation where K is indicative of the number of detections for each physical object. 
Ondruska teaches at Paragraph 0019-0020 the voting-based triangulation further comprises creating a hypothesis for each pair (group) of static object detections. Since a vast number of detections will be picked, the method will hypothesize a pair of detections corresponds to the same real-world object or traffic light and at Paragraph 0061 that the pairing of 2D detections results in a total N2 hypotheses where N is the total number of detected traffic lights and at Paragraph 0068 that once a set of hypothesis have been created, the system estimates the 3D position of each hypothesis…using traditional methods of triangulation using the pair of detections. 
); and 
responsive to determining that the object detection group corresponding to the particular stationary object includes a threshold number of object detections (For example, Ondruska teaches at Paragraph 0059 identifying (a group of) multiple detections of the same physical object (which inherently includes a threshold number of object detections). 
Ondruska teaches at Paragraph 0027-0028 that the invention will create a set of confirmed hypotheses (groups) which identify all the pairings (groups) that have been correct…a K-view triangulation is used to determine an accurate 3D positions for each hypothesis, where K is dependent upon the number of different images that contributed a vote to the hypothesis and at Paragraph 0069 that the method of estimating the 3D position of each hypothesis is K-view triangulation where K is indicative of the number of detections for each physical object. 
Ondruska teaches at Paragraph 0019-0020 the voting-based triangulation further comprises creating a hypothesis for each pair (group) of static object detections. Since a vast number of detections will be picked, the method will hypothesize a pair of detections corresponds to the same real-world object or traffic light and at Paragraph 0061 that the pairing of 2D detections results in a total N2 hypotheses where N is the total number of detected traffic lights. 
Ondruska teaches at Paragraph 0061 that for each pair of detections, from two different images, a 3D hypothesis is created under the assumption that these two detections correspond to the same physical 3D object/traffic light and the pairing of 2D detections results in a total of O(N2) hypothesis where N is the total number of detected traffic lights. 
Ondruska teaches at Paragraph 0032-0033 that locating automatically one or more static objects in an environment is performed in clusters of the environment using a distribution schema to split the data set…to split the map into several clusters that can be processed independently and at Paragraph 0054 that examples of the bounding boxes 105n for traffic lights are illustrated in FIG. 1 within the captured images 103 and 104 and the detections correspond to true positive detections of traffic lights from obtained/received images. 
Ondruska teaches at Paragraph 0019-0020 that the voting-based triangulation further comprises creating a hypothesis for each pair of static object detections….since a vast number of detections will be picked up, the method will hypothesize that a pair of detections corresponds to the same real-world object or traffic light. This voting method also jointly determines 2D associations, such as the feature descriptors and the position of objects such as traffic lights in 3D space). 
Ondruska at least suggests the claim limitation: 
associating each object detection with a position of the camera at the time the image corresponding to the object detection was captured by the camera, 
For example, Ondruska teaches at Paragraph 0010 receiving a plurality of 2D images of the environment, detecting one or more static objects from the plurality of 2D images and generating a data set of 2D static object detections and performing a voting based triangulation the data set of 2D static object detections to determine 3D positions for the one or more static objects detected in the environment and at Paragraph 0006 that GPS systems are often used to provide highly precise location information for the sensors. 
Ondruska teaches at Paragraph 0059 identifying multiple detections of the same physical object. Ondruska teaches at Paragraph 0027-0028 that the invention will create a set of confirmed hypotheses (groups) which identify all the pairings (groups) that have been correct…a K-view triangulation is used to determine an accurate 3D positions for each hypothesis, where K is dependent upon the number of different images that contributed a vote to the hypothesis and at Paragraph 0069 that the method of estimating the 3D position of each hypothesis is K-view triangulation where K is indicative of the number of detections for each physical object. 
Ondruska teaches at Paragraph 0019-0020 the voting-based triangulation further comprises creating a hypothesis for each pair (group) of static object detections. Since a vast number of detections will be picked, the method will hypothesize a pair of detections corresponds to the same real-world object or traffic light and at Paragraph 0061 that the pairing of 2D detections results in a total N2 hypotheses where N is the total number of detected traffic lights and at Paragraph 0068 that once a set of hypothesis have been created, the system estimates the 3D position of each hypothesis…using traditional methods of triangulation using the pair of detections. 
Ondruska teaches at Paragraph 0045 that the server system can be a collation of cloud and mobile devices. 
Ondruska teaches at Paragraph 0010 receiving a plurality of 2D images of the environment, detecting one or more static objects from the plurality of 2D images and generating a data set of 2D static object detections and performing a voting based triangulation the data set of 2D static object detections to determine 3D positions for the one or more static objects detected in the environment and at Paragraph 0006 that GPS systems are often used to provide highly precise location information for the sensors), 
determining a real-world position of the stationary object in the environment relative to the camera of the mobile computing device using the positions of the camera associated with each of the object detections included in the determined object detection group (
For example, Ondruska teaches at Paragraph 0010 receiving a plurality of 2D images of the environment, detecting one or more static objects from the plurality of 2D images and generating a data set of 2D static object detections and performing a voting based triangulation the data set of 2D static object detections to determine 3D positions for the one or more static objects detected in the environment and at Paragraph 0006 that GPS systems are often used to provide highly precise location information for the sensors. 
Ondruska teaches at Paragraph 0059 identifying multiple detections of the same physical object. Ondruska teaches at Paragraph 0027-0028 that the invention will create a set of confirmed hypotheses (groups) which identify all the pairings (groups) that have been correct…a K-view triangulation is used to determine an accurate 3D positions for each hypothesis, where K is dependent upon the number of different images that contributed a vote to the hypothesis and at Paragraph 0069 that the method of estimating the 3D position of each hypothesis is K-view triangulation where K is indicative of the number of detections for each physical object. 
Ondruska teaches at Paragraph 0019-0020 the voting-based triangulation further comprises creating a hypothesis for each pair (group) of static object detections. Since a vast number of detections will be picked, the method will hypothesize a pair of detections corresponds to the same real-world object or traffic light and at Paragraph 0061 that the pairing of 2D detections results in a total N2 hypotheses where N is the total number of detected traffic lights and at Paragraph 0068 that once a set of hypothesis have been created, the system estimates the 3D position of each hypothesis…using traditional methods of triangulation using the pair of detections. 
Ondruska teaches at Paragraph 0032-0033 that locating automatically one or more static objects in an environment is performed in clusters of the environment using a distribution schema to split the data set…to split the map into several clusters that can be processed independently); 
converting the real-world position to a geographic position based on the geographic position of the mobile computing device (Ondruska teaches at Paragraph 0010 receiving a plurality of 2D images of the environment, detecting one or more static objects from the plurality of 2D images and generating a data set of 2D static object detections and performing a voting based triangulation the data set of 2D static object detections to determine 3D positions for the one or more static objects detected in the environment and at Paragraph 0006 that GPS systems are often used to provide highly precise location information for the sensors). 

Qian/Wang teaches the claim limitation of receiving a plurality of images captured by a camera of the mobile computing device, the plurality of images captured by the camera from a plurality of viewpoints; 
associating each object detection with a position of the camera at the time the image corresponding to the object detection was captured by the camera, the position being derived from a geographic position of the mobile computing device provided by a GPS receiver on the mobile computing device; 
determining a real-world position of the stationary object in the environment relative to the camera of the mobile computing device using the positions of the camera associated with each of the object detections included in the determined object detection group; and 
converting the real-world position to a geographic position based on the geographic position of the mobile computing device (
Qian teaches at Paragraph 0063 that images are acquired from different points of view and at Paragraph 0040 that the images may be directed in slightly different directions and at Paragraph 0043 the imaging device may have adjustable parameters (e.g., area of interest). Qian teaches at Paragraph 0051 that the stationary target may be recognized using one or more image recognition methods and the movable object may travel to the stationary object and at Paragraph 0056 that the tracking device may move in 3D space relative to one or more background objects and the remote terminal 112 may include a display configured to display one or more images obtained by the imaging device. The images may show a tracking indicator, e.g., a bounding box with each identified target. Qian teaches at Paragraph 0179 an imaging device on a tracking device (UAV) may be configured to capture a first image and a second image and at Paragraph 0087 that the tracking system includes GPS sensors and at Paragraph 0095 that the processors onboard the UAV can use the target type information to detect target objects in the image captured by onboard imaging devices and at Paragraph 0102 that the relative distance between a tracking system (UAV and/or imaging device) and the target object can be calculated based on bounding box information of target object. Qian teaches at Paragraph 0057 that the tracking system 100 may optionally include a remote terminal 112 (which is a mobile device). 
Qian teaches at Paragraph 0085 that the plurality of targets may be identified using GPS sensors and at Paragraph 0088 that the state of a target can include a kinematic state in image coordinate system or navigation coordinate system such as a position and at Paragraph 0101 that the position of the target object in a navigation coordinate system can be determined based on the position of the tracking system in the navigation coordinate system and the position of the target object relative to the tracking system. The navigation coordinates of the tracking system may be determined based on sensing data from GPS sensor. Qian teaches at Paragraph 0079 that the navigation coordinate system may include a North-EAST-Down (NED) coordinate system.
Wang teaches at Paragraph 0120 that the image analyzer may be configured to determine the relative positions between the movable object and the target object or direction and the image analyzer may determine a position of the imaging device….may determine a position of the target object with respect to the environment and with respect to the imaging device supported by the movable object and at Paragraph 0119 that the image analyzer may be configured to analyze the image frames to identify a target object such as a stationary object and at Paragraph 0204 that the group of people may be stationary and at Paragraph 0270 that the target direction 2402 may intersect an obstacle 2406 and the obstacle may be a stationary obstacle. 
Wang teaches at Paragraph 0033 control of the operation of a camera….changing viewing angle or field of view and at Paragraph 0261 that the local coordinate of the target direction may be converted to global coordinates for the target direction and at Paragraph 0130 that the position of the target in the real world, i.e., the world coordinates, may be determined using a single imaging device and at Paragraph 0263 that the world coordinate system (EAST, NORTH, Ground)---navigation coordinate system). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the mobile devices equipped with GPS as taught in Qian/Wang to have modified the server system as a collection of mobile devices within the vehicle for displaying the navigation image of the environment. One of the ordinary skill in the art would have been motivated to have determined the 3D positions of the traffic lights in the navigation coordinate system based on the position of the target object relative to the tracking system. 

Re Claim 15: 
The claim 15 is in parallel with the claim 1 in the form of non-transitory computer-readable storage medium claim. The claim 15 is subject to the same rationale of rejection as the claim 1. 
The claim 15 further recites a non-transitory computer-readable storage medium of a
mobile computing device storing executable computer instructions, the instructions configured to, when executed by a hardware processor on the mobile computing device, perform steps comprising [set forth in the claim 1].
However, Qian further teaches the claim limitation of a non-transitory computer-
readable storage medium of a mobile computing device storing executable computer instructions,
the instructions configured to, when executed by a hardware processor on the mobile computing device, perform steps comprising [set forth in the claim 1] (Qian Paragraph 0004-0005).
Re Claim 18:
The claim 18 is in parallel with the claim 1 in the form of an apparatus claim. The claim 18 is subject to the same rationale of rejection as the claim 1. The claim 18 further recites the claim limitation of a mobile computing device computer system, the mobile computing device comprising a hardware processor and a GPS receiver, the hardware processor configured to perform steps [of the claim 1].
However, Qian further teaches the claim limitation of a mobile computing device computer system, the mobile computing device comprising a hardware processor and a GPS receiver (Qian Paragraph 0087 and FIG. 21 where the vehicle 2102 includes a GPS sensor 2108), the hardware processor configured to perform steps [of the claim 1] (Qian Paragraph 0004-0005). 

Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the mobile computing device is positioned on a vehicle, and wherein the camera captured the plurality of images from the plurality of viewpoints as the vehicle moved from a first location to a second location.
Qian further teaches the claim limitation that the mobile computing device is positioned on a vehicle, and wherein the camera captured the plurality of images from the plurality of viewpoints as the vehicle moved from a first location to a second location (Qian teaches at Paragraph 0063 that images are acquired from different points of view. 
Qian teaches at Paragraph 0179 an imaging device on a tracking device (UAV) may be configured to capture a first image and a second image and at Paragraph 0087 that the tracking system includes GPS sensors and at Paragraph 0095 that the processors onboard the UAV can use the target type information to detect target objects in the image captured by onboard imaging devices and at Paragraph 0102 that the relative distance between a tracking system (UAV and/or imaging device) and the target object can be calculated based on bounding box information of target object. Qian teaches at Paragraph 0057 that the tracking system 100 may optionally include a remote terminal 112 (which is a mobile device). 
Qian teaches at Paragraph 0057 that the tracking system 100 may optionally include a remote terminal 112 (which is a mobile device) and at Paragraph 0085 that the plurality of targets may be identified using GPS sensors and at Paragraph 0088 that the state of a target can include a kinematic state in image coordinate system or navigation coordinate system such as a position and at Paragraph 0101 that the position of the target object in a navigation coordinate system can be determined based on the position of the tracking system in the navigation coordinate system and the position of the target object relative to the tracking system. The navigation coordinates of the tracking system may be determined based on sensing data from GPS sensor). 
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the set of object detections is generated by inputting the received plurality of images into a neural network model loaded into a memory of the mobile computing device. 
Ondruska and Qian further teach the claim limitation that the set of object detections is generated by inputting the received plurality of images into a neural network model loaded into a memory of the mobile computing device (Ondruska teaches at Paragraph 0054-0056 that an off-the-shelf CNN trained to predict bounding boxes for traffic lights can be used to generate the 2D object detections in the images…CNN pre-trained to predict bounding boxes that for that particular object may be used in this system…In the CNN architecture used to detect traffic lights, a binary segmentation network is used to compute the probability of each pixel in a picture depicting a part of a traffic light. 
Qian teaches at Paragraph 0065 that a saliency map may be generated using machine learning techniques such as networks, deep learning which is a computer program stored in the memory as disclosed at Paragraph 0084). 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the stationary objects appearing in the received images: comprise discrete shapes encapsulated by a bounding box, are represented by a plurality of pixels in the images, and are one of a plurality of object types.
Qian and Ondruska further teach the claim limitation that the stationary objects appearing in the received images: comprise discrete shapes encapsulated by a bounding box, are represented by a plurality of pixels in the images, and are one of a plurality of object types (Ondruska teaches at Paragraph 0056 that a bounding box is fitted around a group of pixels that are detected to be portraying a traffic light. 
Qian teaches at Paragraph 0050 a target object may be a stationary object or a moving target and at Paragraph 0056 that the target object may be a same type of movable object as the tracking device or may be a different type of movable object as the tracking device and at Paragraph 0064-0066 that one or more objects or types of objects may be pre-stored and an image may be analyzed to identify salient features that are pre-stored, e.g., types of objects…each of a different type or category of objects be associated with a different set of features or a different appearance model that helps to classify). 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 5 except additional claim limitation that grouping the object detection groups is based on one or more characteristics of the object detections including at least one of: object type, bounding box size, and bounding box location. 
Qian and Ondruska further teach the claim limitation that grouping the object detection groups is based on one or more characteristics of the object detections including at least one of: object type, bounding box size, and bounding box location (Qian teaches at Paragraph 0050 a target object may be a stationary object or a moving target and at Paragraph 0056 that the target object may be a same type of movable object as the tracking device or may be a different type of movable object as the tracking device and at Paragraph 0064-0066 that one or more objects or types of objects may be pre-stored and an image may be analyzed to identify salient features that are pre-stored, e.g., types of objects…each of a different type or category of objects be associated with a different set of features or a different appearance model that helps to classify. 
Ondruska teaches at Paragraph 0054-0056 that an off-the-shelf CNN trained to predict bounding boxes for traffic lights can be used to generate the 2D object detections in the images…CNN pre-trained to predict bounding boxes that for that particular object may be used in this system…In the CNN architecture used to detect traffic lights, a binary segmentation network is used to compute the probability of each pixel in a picture depicting a part of a traffic light. 
Ondruska teaches at Paragraph 0032-0033 that locating automatically one or more static objects in an environment is performed in clusters of the environment using a distribution schema to split the data set…to split the map into several clusters that can be processed independently and at Paragraph 0038 that a processor operable to determine one or more static objects from the plurality of 2D images and generate a data set of 2D static object detections; wherein the processor is operable to perform a voting based triangulation on the data set of the 2D static object detections to determine 3D positions for the one or more static objects detected in the environment and at Paragraph 0054 that when detecting other objects in an environment, CNNs pre-trained to predict bounding boxes for that particular object may be used in this system and at Paragraph 0058 that many physical 3D objects are detected from the initial dataset of 2D images and each 2D data set covers an area with a certain number of physical objects. 
Ondruska teaches at Paragraph 0019-0020 that the voting-based triangulation further comprises creating a hypothesis for each pair of static object detections….since a vast number of detections will be picked up, the method will hypothesize that a pair of detections corresponds to the same real-world object or traffic light. This voting method also jointly determines 2D associations, such as the position of objects such as traffic lights in 3D space); 
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 5 except additional claim limitation that determining the real-world position of the particular stationary object relative to the camera comprises: solving a system of linear equations, each object detection providing a plurality of equations in terms of the position of the camera and the pixel coordinates of the bounding box. 
Ondruska further teaches the claim limitation that determining the real-world position of the particular stationary object relative to the camera comprises: solving a system of linear equations, each object detection providing a plurality of equations in terms of the position of the camera and the pixel coordinates of the bounding box (However, the triangulation by ray intersection has been well known in the art that requires solving a set of linear equations in solving the minimization of the least square reprojection error as evidenced in Ondruska Paragraph 0069 to find the 3D position using K-view triangulation (e.g., K=2). 
For example, Ondruska teaches that an object location is an intersection of the rays based on triangulation. It is understood that a ray in 3D space for each object detection has a camera position and a direction. Determining the intersection point of the rays requires solving a system of linear equations that is old and well known in elementary geometry. 
Ondruska teaches at Paragraph 0027-0028 that the invention will create a set of confirmed hypotheses (groups) which identify all the pairings (groups) that have been correct…a K-view triangulation is used to determine an accurate 3D positions for each hypothesis, where K is dependent upon the number of different images that contributed a vote to the hypothesis and at Paragraph 0069 that the method of estimating the 3D position of each hypothesis is K-view triangulation where K is indicative of the number of detections for each physical object. 
Ondruska teaches at Paragraph 0059-0077 that solving a system of linear equations after the traffic lights from each cluster are triangulated using the method above wherein the position of the traffic light is determined using the rays intersecting in 3D space and the distance from the traffic light to either camera. For example, a first camera position (x1, y1, z1) is known and a second camera position (x2, y2, z2) is also known. The system of Ondruska determines a 3D position of the traffic light based on intersection point of the first ray from the first camera position defined by y-y1=tan(1) (x-x1) tan(1) is the slope of the first ray and a second ray from the second camera position defined by y-y2=tan(2)(x-x2) where tan(2) is the slope of the second ray. This requires solving a system of linear equations as is well-known in elementary geometry). 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 5 except additional claim limitation that each object detection is associated with an orientation of the camera at the time the image corresponding to the object detection was captured by the camera, and wherein determining the real-world position of  the particular stationary object relative to the camera comprises: projecting, for each object detection, a ray from the position of the camera for the object detection through the bounding box for the object detection using the orientation of the camera for the object detection.
Ondruska further teaches the claim limitation that each object detection is associated with an orientation of the camera at the time the image corresponding to the object detection was captured by the camera, and wherein determining the real-world position of  the particular stationary object relative to the camera comprises: projecting, for each object detection, a ray from the position of the camera for the object detection through the bounding box for the object detection using the orientation of the camera for the object detection (However, the triangulation by ray intersection has been well known in the art that requires solving a set of linear equations in solving the minimization of the least square reprojection error as evidenced in Ondruska Paragraph 0069 to find the 3D position using K-view triangulation (e.g., K=2). 
Ondruska teaches that a triangulation could be used to determine a 3D position of the matched features, which is an intersection of two camera rays and each camera ray is defined by the image feature position in each of the two images and the camera optical center where the camera being at a position where the respective image is captured. Thus, a plurality of 3D positions of image features can be determined and used to compute the geometry of an object. Ondruska teaches that an object location is an intersection of the rays based on triangulation. It is understood that a ray in 3D space for each object detection has a camera position and a direction. Determining the intersection point of the rays requires solving a system of linear equations that is old and well known in elementary geometry. 
Ondruska teaches at Paragraph 0027-0028 that the invention will create a set of confirmed hypotheses (groups) which identify all the pairings (groups) that have been correct…a K-view triangulation is used to determine an accurate 3D positions for each hypothesis, where K is dependent upon the number of different images that contributed a vote to the hypothesis and at Paragraph 0069 that the method of estimating the 3D position of each hypothesis is K-view triangulation where K is indicative of the number of detections for each physical object. 
Ondruska teaches at Paragraph 0059-0077 that after the traffic lights from each cluster are triangulated using the method above wherein the position of the traffic light is determined using the rays intersecting in 3D space and the distance from the traffic light to either camera and at Paragraph 0071 that verifying whether the projected position is less than dmax to any 2D detection…the system determines whether the estimated 3D position of a hypothesis is close enough to a 2D detection in an image to be considered to be correct and true hypothesis and at Paragraph 0076 that the system identifies the closet images to a detected traffic light). 
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 8 except additional claim limitation that the real-world position of the stationary object relative to the camera is determined by calculating the position closest to the projected rays.
Ondruska further teaches the claim limitation that the real-world position of the stationary object relative to the camera is determined by calculating the position closest to the projected rays (However, the triangulation by ray intersection has been well known in the art that requires solving a set of linear equations in solving the minimization of the least square reprojection error as evidenced in Ondruska Paragraph 0069 to find the 3D position using K-view triangulation (e.g., K=2). 
Ondruska teaches that a triangulation could be used to determine a 3D position of the matched features, which is an intersection of two camera rays and each camera ray is defined by the image feature position in each of the two images and the camera optical center where the camera being at a position where the respective image is captured. Thus, a plurality of 3D positions of image features can be determined and used to compute the geometry of an object. Ondruska teaches that an object location is an intersection of the rays based on triangulation. It is understood that a ray in 3D space for each object detection has a camera position and a direction. Determining the intersection point of the rays requires solving a system of linear equations that is old and well known in elementary geometry. 
Ondruska teaches at Paragraph 0027-0028 that the invention will create a set of confirmed hypotheses (groups) which identify all the pairings (groups) that have been correct…a K-view triangulation is used to determine an accurate 3D positions for each hypothesis, where K is dependent upon the number of different images that contributed a vote to the hypothesis and at Paragraph 0069 that the method of estimating the 3D position of each hypothesis is K-view triangulation where K is indicative of the number of detections for each physical object. 
Ondruska teaches at Paragraph 0059-0077 that after the traffic lights from each cluster are triangulated using the method above wherein the position of the traffic light is determined using the rays intersecting in 3D space and the distance from the traffic light to either camera and at Paragraph 0071 that verifying whether the projected position is less than dmax to any 2D detection…the system determines whether the estimated 3D position of a hypothesis is close enough to a 2D detection in an image to be considered to be correct and true hypothesis and at Paragraph 0076 that the system identifies the closet images to a detected traffic light). 
Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 8 except additional claim limitation that determining the real-world position of the particular stationary object relative to the camera further comprises: computing a probability distribution along each ray, wherein the probability distribution indicates the probability of the object being at each position in a region along the ray, where the region is determined using a prior object size for an object type of the particular stationary object; and determining the real-world position using the probability distributions. 
Ondruska further teaches the claim limitation that determining the real-world position of the particular stationary object relative to the camera further comprises: computing a probability distribution along each ray, wherein the probability distribution indicates the probability of the object being at each position in a region along the ray, where the region is determined using a prior object size for an object type of the particular stationary object; and determining the real-world position using the probability distributions (However, the triangulation by ray intersection has been well known in the art that requires solving a set of linear equations in solving the minimization of the least square reprojection error as evidenced in Ondruska Paragraph 0069 to find the 3D position using K-view triangulation (e.g., K=2). 
Moreover, predicting object location using the generated pair of rays based on a probabilistic/hypothesis triangulation of the rays is old and well known in the art wherein the probabilistic/hypothetical model may incorporate known information based on trainable distributions of objects and the probabilistic/hypothetical model assigns probability/hypothesis for an assignment between object detections in the clusters and the possible physical objects so that the method identifies which of the existing traffic lights each ray is likely associated with for each hypothesis (for example, when a bunch of rays approximately converges, a bunch of probabilities are determined). For each physical object associated with each hypothesis, there is probability for each ray associated with the physical object. Using the probabilistic/hypothetical triangulation, the K rays that are probably associated with the same physical object are combined into a function that is minimized to find a probable/estimated location of the physical object. 
Ondruska teaches at Paragraph 0027-0028 that the invention will create a set of confirmed hypotheses (groups) which identify all the pairings (groups) that have been correct…a K-view triangulation is used to determine an accurate 3D positions for each hypothesis, where K is dependent upon the number of different images that contributed a vote to the hypothesis and at Paragraph 0069 that the method of estimating the 3D position of each hypothesis is K-view triangulation where K is indicative of the number of detections for each physical object. 
Ondruska teaches at Paragraph 0056 a binary segmentation network is used to compute the probability of each pixel in a picture depicting a part of a traffic light….a thresholding schema is then applied to determine the connected components of pixels representing traffic lights…a bounding box is fitted around a group of pixels that are detected to be portraying a traffic light.  
Ondruska teaches at Paragraph 0059-0077 that after the traffic lights from each cluster are triangulated using the method above wherein the position of the traffic light is determined using the rays intersecting in 3D space and the distance from the traffic light to either camera and at Paragraph 0071 that verifying whether the projected position is less than dmax to any 2D detection…the system determines whether the estimated 3D position of a hypothesis is close enough to a 2D detection in an image to be considered to be correct and true hypothesis and at Paragraph 0076 that the system identifies the closet images to a detected traffic light). 
Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that positioning, based on the geographic position for the particular stationary object, a representation of the particular stationary object on a map displayed through a client map application on the mobile computing device. 
Qian further teaches the claim limitation that positioning, based on the geographic position for the particular stationary object, a representation of the particular stationary object on a map displayed through a client map application on the mobile computing device (Qian teaches at Paragraph 0057 that the tracking system 100 may optionally include a remote terminal 112 (which is a mobile device) and at Paragraph 0085 that the plurality of targets may be identified using GPS sensors and at Paragraph 0088 that the state of a target can include a kinematic state in image coordinate system or navigation coordinate system such as a position and at Paragraph 0101 that the position of the target object in a navigation coordinate system can be determined based on the position of the tracking system in the navigation coordinate system and the position of the target object relative to the tracking system. The navigation coordinates of the tracking system may be determined based on sensing data from GPS sensor). 
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that responsive to positioning the representation of the particular stationary object on a map displayed through a client map application, providing a notification to a user of the mobile computing device including information describing the position of the particular stationary object on the map through a screen of the mobile computing device by the client map application.
Qian further teaches the claim limitation that responsive to positioning the representation of the particular stationary object on a map displayed through a client map application, providing a notification to a user of the mobile computing device including information describing the position of the particular stationary object on the map through a screen of the mobile computing device by the client map application (Qian teaches at Paragraph 0057 that the remote terminal 112 may include a display configured to display one or more images obtained by the imaging device. The images may show a tracking indicator, e.g., a bounding box, with each identified target. 
Qian teaches at Paragraph 0057 that the tracking system 100 may optionally include a remote terminal 112 (which is a mobile device) and at Paragraph 0085 that the plurality of targets may be identified using GPS sensors and at Paragraph 0088 that the state of a target can include a kinematic state in image coordinate system or navigation coordinate system such as a position and at Paragraph 0101 that the position of the target object in a navigation coordinate system can be determined based on the position of the tracking system in the navigation coordinate system and the position of the target object relative to the tracking system. The navigation coordinates of the tracking system may be determined based on sensing data from GPS sensor). 
Re Claim 16:
The claim 16 encompasses the same scope of invention as that of the claim 15 except additional claim limitation that the mobile computing device is physically located within a vehicle. 
The claim 16 is in parallel with the claim 2 and is subject to the same rationale of rejection as the claim 2.
Re Claim 19:
The claim 19 encompasses the same scope of invention as that of the claim 18 except additional claim limitation that the mobile computing device is physically located within a vehicle. 
The claim 19 is in parallel with the claim 2 and is subject to the same rationale of rejection as the claim 2.
Re Claim 21:
The claim 21 encompasses the same scope of invention as that of the claim 15 except additional claim limitation that the stationary objects appearing in the received images comprise discrete shapes around which bounding boxes can be placed, and are represented by a plurality of pixels in the images. 
The claim 21 is in parallel with the claim 5 and is subject to the same rationale of rejection as the claim 5.
Re Claim 22:
The claim 22 encompasses the same scope of invention as that of the claim 21 except additional claim limitation that grouping the object detection groups is based on one or more characteristics of the object detections including at least one of: bounding box size, and bounding box location.
The claim 22 is in parallel with the claim 6 and is subject to the same rationale of rejection as the claim 6.
Re Claim 23:
The claim 23 encompasses the same scope of invention as that of the claim 18 except additional claim limitation that the set of object detections is generated by inputting the received images into a neural network model loaded into a memory of the mobile computing device. 
The claim 23 is in parallel with the claim 4 and is subject to the same rationale of rejection as the claim 4. 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ondruska et al. US-PGPUB No.2019/0325602 (hereinafter Ondruska) in view of Qian et al. US-PGPUB No. 2020/0126239 (hereinafter Qian); Wang et al. US-PGPUB No.2019/0011921 (hereinafter Wang) and Onofrio et al. US-PGPUB No. 2020/0249684 (hereinafter Onofrio based on the provisional application 62/801,211’s filing date).  

Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 12 except additional claim limitation that providing of the notification comprises playing an audio alert on a speaker of the mobile computing device.
Onofrio-provisional teaches the claim limitation that providing of the notification comprises playing an audio alert on a speaker of the mobile computing device (Onofrio-provisional teaches at Paragraph 0031 that Controller also receives from an instrument cluster and can provide human-perceptible outputs to a human operator via human-machine interface displays, an audible annunciator, a loudspeaker and/or other means.......... IMD display may provide the vehicle occupants with information regarding maps and vehicle’s location, the location of other vehicles and even the Controller’s identification of objects and status. For example, HMD display may alert the passenger when the controller has identified the presence of a stop sign, caution sign, or changing traffic light).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed the position of the detected object on a map. One of the ordinary skill in the art would have been motivated to have presented the positions of detected objects so as to alert the passenger.
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that sending updates to an existing repository of map data located on a remote computing server physically distant from the mobile computing device, the updates comprising at least one of: adding the geographic position for the particular stationary object to the map data; and adjusting, based on the added geographic position, an existing geographic position for the particular stationary object stored in the map data. 
Onofrio-provisional teaches the claim limitation that sending updates to an existing repository of map data located on a remote computing server physically distant from the mobile computing device, the updates comprising at least one of: adding the geographic position for the stationary object to the map data; and adjusting, based on the added geographic position, an existing geographic positions for the stationary object stored in the map data (Onofrio-provisional teaches at Paragraph 0046-0049 that data provided by the vehicle to the network may include camera image, LIDAR data....the cloud-based, deep learning infrastructure uses artificial intelligence to analyze data received from vehicles and incorporate it into up-to-date, real time neural networks for real-time intelligent inferencing... ... Map updates may further include updated HD map information, which may include information regarding construction sites, potholes, detours, flooding and other obstructions). 
It would have been obvious to one of the ordinary skill in the art before the filing date of
the instant application to have displayed the position of the detected object on a map. One of the
ordinary skill in the art would have been motivated to have presented the positions of detected
objects so as to alert the passenger.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613